Wyly, J.
The defendants were sued as commercial partners for $5913, and from'the judgment condemning them to pay plaintiffs that sunt they have appealed. The defendant, H. Scott, was anon-resident and was not cited. The rule which he took to set aside the attachment on the supplemental petition was not an appearance subjecting him to the jurisdiction of the court on the merits. 5 N. S. 427; 10 An. 334.
He was not represented by an attorney ad hoc appointed by the court, and the judgment maintaining the attachment of his property was erroneous. The reconventional demand of the defendant Marks was not passed upon in the judgment, which was an irregularity. 17 An 153. Justice requires the case to be remanded.
It is therefore ordered that the judgment herein be annulled, and that this case be remanded for new trial and to be proceeded with according to law, appellees paying costs of appeal.
Rehearing refused.